Ashland App. No. 00COA01380. This cause is pending before the court as an appeal from the Court of Appeals for Ashland County. On November 9, 2000, appellee filed a motion to strike appellants’ motion for stay pending appeal filed October 25, 2000. The motion to strike is, in substance, a response to appellants’ motion for stay pending appeal and, as such, is untimely under S.Ct.Prac.R. XIV(4)(B). Whereas S.Ct.Prac.R. XIV(1)(C) prohibits untimely filings,
IT IS ORDERED by the court, sua sponte, that the motion to strike be, and hereby is, stricken.